Title: From George Washington to Thomas Jefferson, 13 September 1779
From: Washington, George
To: Jefferson, Thomas


        
          Sir
          Head Quarters West-point Septr 13th 1779
        
        I have the honor to inclose your Excellency the Copy of a Letter from Mr Loring British Commissary of Prisoners to our Commissary

of prisoners respecting the measures which have been taken in the Case of Lieutenant Govener Hamilton and the enemys intentions of retaliation in Consequence. By this your Excellency will be able to Judge how far it may be expedient to relax in the present treatment of Mr Hamilton—Colo. Mathews, who will have the honor of delivering this, comes out at the request of the Virginia Officers in Captivity to solicit such indulgence for him and his companions, as will induce the enemy to relinquish the Execution of their threats. I have the honor to be With perfect Respect & Esteem Your Excellencys Most Obed. Serv.
        
          G. Washington
        
      